Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “the acquired light lighting information” but should read – the acquired 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the navigation device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there has been no previous mention of a navigation device prior to this limitation in the claims in which claim 9 depends from. Appropriate correction is required.  
Claim 12 recites the limitation “the reference time” in line 8. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there has been no previous mention of a reference time prior to this limitation in the claims in which claim 12 depends from. Appropriate correction is required. 
Claim 16 recites the limitation “the traffic light lighting waiting time” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there has been no previous mention of a traffic light lighting waiting time prior to this limitation in the claims in which claim 16 depends from. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al., Continuously Variable Transmission Control System for Toyota Intelligent Idling Stop System (hereinafter “Takahara”) in view of Hwan, Korean Patent Publication KR 20170023660A (hereinafter “Hwan”).
In Reference to Claim 1: 
Takahara discloses a device (Toyota Intelligent Idling Stop System; See Figure 1) for controlling an electric oil pump (EOP; shown in Figure 1 and 4)  which is configured to supply a hydraulic pressure to a vehicle (CVT Vehicle- See, Abstract or Introduction Paragraph) comprising a controller (See, Figure 1: TIIS Computer) configured to control driving of the EOP based on a state in which an engine  of the vehicle is stopped as an Idle Stop and GO System of the vehicle is operated. ( See, Paragraph: Hydraulic Pressure Circuit Configuration on Page 956 and Figure 3. See also Page 958 the Section Entitled Electric Oil Pump Control which provides more detailed operation of the control of the EOP.
Takahara fails to explicitly disclose wherein the controller is configured to control driving of the EOP based on lighting information of a traffic light corresponding to a travel direction of the vehicle, only considering actuation based on the shifting position and whether the vehicle speed is zero. 
However, in the same field of endeavor, Hwan, discloses an Idle Stop and Go system wherein the Idle Stop and Go System is turned ON/OFF (and therefore the EOP is activated) based off the condition of the lighting information of a traffic light and the overall travel direction of the Vehicle.  (See, Paragraph [0049]: which discusses the system monitoring the overall travel direction of the vehicle: “the ISG system is controlled through the control determining unit 170 based on the information collected in steps S100-S400, and S500. A navigation route is received from the navigation server in S200 and traffic information corresponding to the current route of the vehicle is collected through the traffic information collection unit 140.  See, also Paragraph [0033] which discusses that the traffic light information collecting unit 140 (Step 300/30) received the information from the traffic light system based off the route traveled: “transmits the traffic route of the vehicle received through the traffic route receiving unit 120 to the traffic light control system and requests the traffic light information, the traffic light information corresponding to all traffic lights can be collected. At this time, the traffic light information includes the traffic light position, the signal change period / time, and the current state.”; and finally See, Paragraph [0043-45] which discloses the “control of the ISG system is improved by implementing a system which based on the signal waiting time and average moving time of the traffic light.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the controller of Takahara, such that the Idle Stop and Go system was configured to stop the engine and activate the EOP based off the vehicle driving direction and traffic light system, as taught by Hwan, because such a modification would further improve reduction of carbon emission,  the fuel economy, and replacement of the engine oil by only idling/stopping the engine when the stop time is equal to period wherein the desired effects can be achieved. See, Paragraph [0002 and 0045] of Hwan which discloses the exact benefits of such a control system of the Idle Stop and Go and therefore also the control of the EOP.
In Reference to Claim 5: 
Takahara as modified further discloses wherein the controller is configured to acquire the travel route information of the vehicle from a navigation device of the vehicle and detect a traffic light located in front of the vehicle based on the acquired travel route information. See, Hwan Paragraph [0031], [0033-0036] and [0044-0045] which discusses the exact control system as recited by the claim language.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al., Continuously Variable Transmission Control System for Toyota Intelligent Idling Stop System (hereinafter “Takahara”) in view of Hwan, Korean Patent Publication KR 20170023660A (hereinafter “Hwan”) in further view of Baba, Japanese Patent Publication 2020-90941A (hereinafter “Baba”).
In Reference to Claim 7: 
Takahara as modified by Hwan discloses all the limitations set forth in claim 1, as recited above. However, Takahara as modified fails to disclose utilizing a sensor configured to measure a distance between the vehicle and a preceding vehicle traveling in front of the vehicle. 
However, in the same field of endeavor, Baba discloses a idle stop and go control system wherein the vehicle utilizes a vehicle mounted camera (21) and a millimeter wave radar (22) to sense the distance of a preceding vehicle (or object) in front of the vehicle and perform an idle stop control based on the change of state of the distance measured for the purpose of  “suppressing the unintentional idle stop start by optimizing the idle stop start timing.” See, Paragraph [0028-0030]
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Takahara by also incorporating the teachings of Baba, specifically by including a mounted camera and a millimeter wave radar to sense the distance of a preceding vehicle in front of the vehicle and perform a control aspect based off the change of state of the sensed distance because the modification would allow for suppression of unwanted idle/stop starts due to an object or vehicle being proximate and thereby improve the efficiency of the vehicle. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al., Continuously Variable Transmission Control System for Toyota Intelligent Idling Stop System (hereinafter “Takahara”) in view of Baba, Japanese Patent Publication 2020-90941A (hereinafter “Baba”).
In Reference to Claim 10: 
Takahara discloses a device (Toyota Intelligent Idling Stop System; See Figure 1) for controlling an electric oil pump (EOP; shown in Figure 1 and 4)  which is configured to supply a hydraulic pressure to a vehicle (CVT Vehicle- See, Abstract or Introduction Paragraph) comprising a controller (See, Figure 1: TIIS Computer) configured to control driving of the EOP based on a state in which an engine  of the vehicle is stopped as an Idle Stop and GO System of the vehicle is operated. ( See, Paragraph: Hydraulic Pressure Circuit Configuration on Page 956 and Figure 3. See also Page 958 the Section Entitled Electric Oil Pump Control which provides more detailed operation of the control of the EOP.
Takahara fails to disclose the use of a sensor to measure the distance between the vehicle and a preceding vehicle traveling in front of the vehicle and wherein the controller is configured to control driving of the EOP based on said distance.
However, in the same field of endeavor, Baba discloses an idle stop and go control system wherein the vehicle utilizes a vehicle mounted camera (21) and a millimeter wave radar (22) to sense the distance of a preceding vehicle (or object) in front of the vehicle and perform an idle stop control (shut down the engine and thereby turn on the EOP) based on the change of state of the distance measured for the purpose of  “suppressing the unintentional idle stop start by optimizing the idle stop start timing”. See, Paragraph [0036] and Paragraph [0039].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Takahara, such that the Idle Stop and Go system was configured to sense the distance between the vehicle and an object preceding it (such as a vehicle) and activate the EOP based off whether the measured distance between the vehicle and said object is increasing because such modification would suppress unnecessary idle stop starts by optimizing when stop start occurs, thereby improving fuel efficiency for the vehicle and reducing wear on the starter. 

Allowable Subject Matter
Claim 13-15 and 17-20 are allowed. The prior art fails to disclose a method for controlling an electric oil pump wherein the method comprises “in response to stopping the engine, acquiring by the controller lighting information of a traffic light corresponding to the travel direction”  as recited in claim 13. Claims 14-15 and 17-20 are allowable based off their dependency of allowed independent claim 13.
Claim 2, 3, 4,6, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art fails to disclose wherein the controller is configured to turn off the EOP when the engine is stopped as recited in claim 2. Claim 3 is allowable based off its dependence of allowable claim 2. C
The prior art fails to disclose “maintaining the ON state of the EOP when the acquired traffic light lighting waiting time is equal to or less than a reference time” as recited in claim 4. 
The prior art fails to disclose wherein the EOP is maintained in the ON state when the vehicle is making a right turn as recited in claim 6. 
The prior art fails to disclose “wherein the controller is configured to maintain an ON state of the EOP when the distance between the vehicle and the preceding vehicle exceeds  a reference distance” as recited in claim 8. 
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 9 is allowable because of its dependency of allowable claim 2 and 3. 
The prior art fails to disclose “wherein the controller is configured to maintain an ON state of the EOP when the distance between the vehicle and the preceding vehicle exceeds a reference distance and turn off the EOP when the distance between the vehicle and the preceding vehicle does not exceed the reference distance” as recited in claim 11.  
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 12 is allowable because of its dependency on allowable claim 11. 
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 16 is allowable because of its dependency on allowed independent claim 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745